DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and Species I1, including claim 6 in the reply filed on 10/06/2021 is acknowledged.

Claims 18-21 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/25/2019 and 10/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the separating layer made of fibers, especially nonwoven. It is unclear if applicant intends to positively recite the separating layer as being a nonwoven or if this is just an optional form for the layer. For sake of further examination, the separating layer being nonwoven will be viewed as being optional.
	Claims 2-3 are rejected as being dependent upon indefinite claim 1.
	Claims 3-6 refer to “the membrane layer” however, claim 1 from which these claims depend recites both at least one microporous membrane layer and at least one further microporous membrane layer and it is unclear which of the membrane layers is being further defined. For sake of further examination, “the membrane layer” will be viewed as referring to either the at least one microporous membrane layer or the at least one further microporous membrane layer.
	Claims 4-6 and 8-12 recite a broad recitation for a range of thickness, grammage, and/or water column, and the claims also recite preferable and further preferable ranges for thickness, grammage, and/or water column which are narrower statements of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may 
	Claim 10 further recites the separating layer “especially a perforated and/or open-pore foam, preferably as…” It is unclear if applicant intends to positively recite a structure of the separating layer being perforated and/or open-pore foam or being a foam layer, scrim, textile, and/or or adhesive applied in filamentous structure or if these are just optional forms for the layer. For sake of further examination, the especially or preferable forms of the separating layer will be viewed as optional.
	Claim 13 recites the layers featuring “a plastic material, preferably thermoplastic material especially polyester, polyethylene, polypropylene, and/or polyethylene terephthalate, in particular consists of such a material.” Again, it is unclear if the features recited after the “preferable”, “especially”, or “in particular” language is required by the claim or not. For sake of further examination, these features will be examined as being optional.
	Likewise, claims 14 and 15 recite “especially with punctual spot welds and/or by bonding or especially by punctual partial bonding and/or by hot calendering.” It is unclear if the features recited after the “especially” language is required by the claim or not. For sake of further examination, these features will be examined as being optional.
Claim 13 further recites “the nonwoven layer” however claim 1 from which claim 13 depends recites both an outer and inner nonwoven layer and it is unclear which nonwoven layer claim 13 may further limit. For sake of further examination, any of the outer or inner nonwoven layer will be viewed as the nonwoven layer.
	Claim 16 recites “the bottom” and “the top side” there is lack of antecedent basis for these limitations in the claims. Moreover, it is unclear which layer of the roofing underlay the bottom or top side is referring too. For sake of further examination any layers of the laminate having a bottom or top will be viewed as meeting the claimed limitations.
	Claim 17 is directed to a “use” of the roofing underlay without setting forth any steps involved in the process. Attempting to claim a process without setting forth any steps involved in the process renders the claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE 199 04 423) in view of Perry et al. (US 2009/0223155).
Regarding claims 1, 3, and 17, Klein discloses a roof underlayment (0002) comprising a microporous film (3) and outer nonwoven film layers (1 and 2) (Fig. 1). The microporous film based on polyethylene (0015).
Klein does not disclose a further microporous membraned based on polyolefin and separated from the membrane layer by a separating layer that is water-permeable and/or having a nonwoven fibrous structure.
Perry, in the analogous field of roofing underlayments (0018), discloses a reinforced porous film comprising a first and second porous material (102 and 104) separated by a non-woven reinforcement (106). The porous films formed of polyolefin polymer (0003).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the membrane layer of Klein to include a multilayer porous membrane separated by a fibrous non-woven reinforcement layer, as taught by Perry, to provide the membrane which is air permeable yet water-tight (0124).
Regarding claim 8, Klein discloses the outer nonwoven layer having a thickness of 80 g/m2 (0015), overlapping the claimed grammage between 20 to 200 g/m2.
Regarding claim 9, Klein discloses the inner nonwoven layer having a thickness of 20 g/m2 (0015), overlapping the claimed grammage between 1 and 150 g/m2.
Regarding the overlapping ranges discussed in claims 8 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of 
Regarding claim 10, Perry discloses the reinforcement (106) being a nonwoven (0028).
Regarding claim 11, Klein discloses the membrane being selectively permeable (0020).
Regarding claim 13, Klein discloses the outer and inner layers formed of polypropylene i.e., plastic material (0015).
Regarding claim 14, Klein discloses adhesively bonding the membrane to the nonwoven layers (0015). 
Regarding claim 15, Perry discloses bonding the membrane layers together through the reinforcement layer (0022).
	Please note, claims 14 and 15 include product by process language regarding the recitation of “joined”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence 
	Regarding claim 16, Klein discloses coating a surface of the outer and inner layers with adhesive, thus teaching wherein at least one edge of the bottom and/or top i.e., bottom of the outer layer and top of the inner layer, includes an adhesive area (Fig. 1, 0015).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Perry as applied to claim 1 above, and further in view of Middlesworth et al. (US 2017/0129228).
	Regarding claim 2, Klein in view of Perry disclose the limitations of claim 1 as discussed above. Modified Klein does not teach a plurality of further membrane layers and separated from each other by further separating layers.
	Middlesworth, in the analogous field of multilayer breathable films for building constructions (0094), discloses a polymeric multilayer film comprising a third microporous layer separated from the other microporous layers by skin layers (0088).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the underlayment of Klein to include further porous membrane layers further separated from each other by further separating layers as taught by Middlesworth, as the film structure is a function of equipment design and capability and the number of layers can be adjusted depending on the desired end use of the film (0088).
Regarding claim 6, Middlesworth teaches in which the first porous layer is different from the second porous core layer differing for example in thickness (0074).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the membrane layer facing towards the outer nonwoven layer of modified Klein to have a different thickness from the thickness of the membrane layer facing towards the inner nonwoven layer as taught by Middlesworth to control the properties of the film (0089).
	Middlesworth does not expressly teach the thickness of the first membrane layer being greater than the thickness of the second membrane layer, however, a person of ordinary skill would have found it “obvious to try” setting the thickness of the membrane layer facing the outer nonwoven layer to be greater than a thickness of the membrane layer facing towards the inner nonwoven layer as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Perry as applied to claim 1 above, and further in view of Hue et al. (WO 2006/008351).
	Regarding claims 4 and 5, Klein in view of Perry disclose the limitations of claim 1 as discussed above. While Perry teaches controlling the thickness of the porous material (0086), Klein in view of Perry does not disclose expressly teach a value for thickness or grammage of the membrane.
2 (0016), overlapping the claimed thickness range of 20 to 200 µm in claim 4 and grammage range of between 15 and 150 g/m2 in claim 5.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the microporous layers of modified Klein to have a thickness and basis weight of 10 to 40 µm and 10 to 40 g/m2, respectively, as taught by Hue, to achieve a thin waterproof sheet with vapor permeability (0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Perry as applied to claim 1 above, and further in view of Moll (DE 198 57 483).
	Regarding claim 12, modified Klein discloses the limitations of claim 1 as discussed above. Klein does not disclose the water vapor diffusion-equivalent air layer thickness of the roofing underlay between 0.01 and 1 m.
	Moll, in the analogous field of roofing membranes (0003), discloses a roofing membrane having a water vapor diffusion-equivalent air layer thickness value of between 0.005 and 0.015 m, overlapping the claimed value of between 0.01 and 1 m.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781